Title: To James Madison from Simon Willard Jr., 26 November 1814
From: Willard, Simon Jr.
To: Madison, James


        
          Sir
          November 26th 1814
        
        I regret to trouble you with another letter & beg your indulgence with leave to inform you that I am waiting in anxious expectation to hear from you—and in an Impaired state of health with an anxiety heightened by disappointment.
        I was extremely disappointed on my arival at Washington to learn of the absence of a Certain friendly acquaintance on whome I relied to assist me to introduce my business to your excellency in a proper manner.
        Consequently I was necessiated to proceed in the manner I have (viz) to assertain your opinion in regard to the object and principles set forth in the volume entitled the columbian union which was handed your doreman last monday. From the indirect manner of its introduction possibly you might think it Improper to hazard an opinion in compliance with a strangers request on business of so delicate a nature—or on account of its incorrectness or that the whole plan is but a visionary project you might think it beneath your notice to answer—of which need I apoligize for its support If it merits none—or could you condemn it on account of its low origin—or that it is Impossible to reform the condition of man.
        I do not boast of having accomplished that So much wished for Important object—but I will venture to Say that a constitution on the principle of the one I Sent you corrected by the aid of a statesman like yourself so as to apply to all the Circumstances of our country for its adoption in harmony is the only manner by which our country can be saved unless by some other providential interference.
        
        You will observe that the common preveledges of our country in currency—necessary taxation and sales of the western forest—affording Immediately at least fifty millions yearly a common Interest so great as to excite our industrous community at once to adopt the plan which at the same time releives them from taxation as you will observe in page 448 I really hope you will attentively examin the whole constitution commencing at page 394 and report your opinion as to its practicability.
        That I may know what to expect from you—I should be very thankfull that you will be good enough to enclose a few lines to me at the arival of this—(for which the bearer hereof will wait at your dore) stating whether and when you will be able to obledge me by your compliance with my first requisition or If you will transmit the few lines this after noon to Mr. Macleods Hotel of that purport you will highly oblegde a faithfull Citizen.
        When on account of My failing health I shall remove my lodgings elsewhere after which If I dont hear from you this after noon—you will again hear from me and where to communicate &c. I remain your humble servant
        
          Simon Willard Jr.
        
      